United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1284
Issued: January 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 20, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 7, 2009 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over
the April 7, 2009 merit decision.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$2,627.61 was created; and (2) whether the Office properly denied waiver of the overpayment.
FACTUAL HISTORY
On August 18, 2007 appellant, then a 50-year-old letter carrier, filed an occupational
disease or illness claim (Form CA-2) alleging that he sustained planter fasciitis as a result of his
federal employment.
The Office accepted the claim for aggravated bilateral plantar
fibromatosis/fasciitis. Appellant’s pay rate as of the date of injury was $49,908.00 per year, or
$959.78 per week. Appellant received compensation for wage loss for intermittent dates.

Appellant stopped working on May 20, 2008 following foot surgery. Appellant began
receiving compensation payments commencing May 20, 2008 with a pay rate for compensation
purposes of $1,149.88 per week.
An employing establishment based on appellant’s pay rate of $59,794.00 annually as of
the date of recurrence reported that as of January 2008 appellant’s pay rate was $50,794.00 per
year, and as of May 20, 2008 his pay rate was $51,252.00 per year, or $985.62 weekly. The
employing establishment confirmed that, while the May 28, 2008 CA-7 appeared to report a pay
rate of $59,794.00 for January 2008, the correct figure was $50,794.00.1
By letter dated November 20, 2008, the Office advised appellant of a preliminary
determination that an overpayment of $2,627.61 was created from May 20 to October 19, 2008.
It explained that an incorrect pay rate was used in paying wage-loss compensation. According to
the Office appellant received $17,896.70 in compensation for the period, but should have
received $15,269.09.
Appellant submitted an overpayment recovery questionnaire dated December 2, 2008
providing information regarding income and expenses. On March 10, 2009 a telephone hearing
was held regarding the overpayment. Appellant reported $9,550.00 in monthly income but was
provided additional time to provide information on expenses.
On April 2, 2009 the record indicates the Office received additional financial
information. Appellant submitted copies of bills, bank statements and an OWCP-20 data sheet
with additional expenses listed.
By decision dated April 7, 2009, the Office finalized its determination that an
overpayment of $2,627.61 was created. It denied waiver of the overpayment, finding that
appellant did not need substantially all of his monthly income to meet ordinary and necessary
living expenses. In notes receipt of an OWCP-20 on December 8, 2008 and that a March 10,
2009 telephone hearing was held.
LEGAL PRECEDENT -- ISSUE 1
When an employee has worked in the employment in which he was employed at the time
of his injury during substantially the whole year immediately preceding the injury and the
employment was in a position for which there was a fixed annual rate of pay, the average annual
earnings are the annual rate of pay.2 Under 5 U.S.C. § 8101(2), “monthly pay” means the
monthly pay at the time of injury, or the monthly pay at the time disability begins, or the monthly
pay at the time compensable disability recurs, if the recurrence begins more than six months after
the injured employee resumes regular full-time employment with the United States, whichever is
greater.…”3
1

The employing establishment explained the placement of the comma made the 50 appear to be 59.

2

5 U.S.C. § 8114(d).

3

See also 20 C.F.R. § 10.5(s), which defines “pay rate for compensation purposes” as the employees pay as
determined under 5 U.S.C. § 8114 at the time established under the requirements of 5 U.S.C. § 8101(2).

2

ANALYSIS -- ISSUE 1
The Office paid appellant compensation from May 20 to October 19, 2008 using a
weekly pay rate for compensation purposes of $1,149.88. This was based on information in a
May 28, 2008 CA-7 that appeared to establish appellant’s annual rate of pay as of January 2008
was $59,794.00, or $1,149.88 per week. The employing establishment indicated that the actual
salary as of May 20, 2008, the date of a recurrence of disability, was $51,252.00, or $985.62 per
week.
Pursuant to 5 U.S.C. § 8101(2) and 20 C.F.R. § 10.5(s), the pay rate for compensation
purposes is determined at the time of the recurrence of disability on May 20, 2008. Since
appellant was paid compensation based on a weekly pay rate for compensation purposes of
$1,149.88, rather than $985.62, an overpayment of compensation was created. The Office
determined that appellant’s net compensation for the period May 20 to October 19, 2008 was
$17,896.70, but he should have received $15,269.09 in net compensation based on a correct pay
rate of $985.62. There is no contrary evidence of record. Therefore the Board finds an
overpayment of $2,627.61 was created.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.4 These statutory
guidelines are found in section 8129(b) of the Act which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
[the Act] or would be against equity and good conscience.”5 Since the Office found appellant to
be without fault in the creation of the overpayment, then, in accordance with section 8129(b), the
Office may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations6 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified
amount as determined [by the Office] from data furnished by the Bureau of Labor Statistics.7 An
individual is deemed to need substantially all of his or her income to meet current ordinary and
4

Robert Atchison, 41 ECAB 83 (1989).

5

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

6

20 C.F.R. § 10.436 (1999).

7

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (October 2004).

3

necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.8
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.9
ANALYSIS -- ISSUE 2
The Office made a finding that appellant did not need substantially all of his income to
meet ordinary and necessary living expenses. There are no specific findings in the April 7, 2009
decision regarding appellant’s income and expenses, and it does not appear that the Office
considered all the evidence of record. In any case, appellant did submit additional relevant
evidence on April 2, 2009, prior to the April 7, 2009 final decision. There is no indication that
the Office reviewed this evidence, as the April 7, 2009 decision refers only to the prior OWCP20 and the March 10, 2009 hearing. The Office did not discuss the evidence submitted on
April 2, 2009 nor make a finding as to the specific income and expenses attributable to appellant
in this case. The Act provides that the Office shall determine and make findings of fact in
making an award for or against payment of compensation after considering the claim presented
by the employee and after completing such investigation as the Office considers necessary with
respect to the claim.10 Since the Board’s jurisdiction of a case is limited to reviewing the
evidence which was before the Office at the time of its final decision, it is necessary that the
Office review all evidence submitted by a claimant and received by the Office prior to issuance
of its final decision.11
The case will be remanded to the Office for proper consideration of the waiver issue
based on all the relevant evidence of record. After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds the evidence supports a finding that an overpayment of 2,627.61 was
created. The case is remanded on the issue of waiver for consideration of all the relevant
evidence of record.

8

Sherry A. Hunt, 49 ECAB 467 (1998).

9

20 C.F.R. § 10.437 (1999).

10

William A. Couch, 41 ECAB 548 (1990).

11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2009 is affirmed with respect to fact and amount of the
overpayment, and set aside and remanded for further action on the issue of waiver.
Issued: January 22, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

